 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   ANGEL RODRIGUEZ,                                1:19-cv-00001-SAB (PC)
12                      Plaintiff,                   ORDER GRANTING APPLICATION TO
                                                     PROCEED IN FORMA PAUPERIS
13          v.                                                  and
                                                     ORDER DIRECTING PAYMENT
14   UNITED STATES OF AMERICA, et al.,               OF INMATE FILING FEE BY USP
                                                     LEWISBURG
15                      Defendants.
16

17          Plaintiff is a federal prisoner proceeding pro se pursuant to 403 U.S. 388 (1971) and has

18   requested leave to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made

19   the showing required by § 1915(a) and accordingly, the request to proceed in forma pauperis will

20   be granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28

21   U.S.C. § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty

22   percent of the preceding month’s income credited to plaintiff’s trust account. USP Lewisburg is

23   required to send to the Clerk of the Court payments from plaintiff’s account each time the amount

24   in the account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. § 1915(b)(2).

25          In accordance with the above and good cause appearing therefore, IT IS HEREBY

26   ORDERED that:

27          1. Plaintiff's application to proceed in forma pauperis is GRANTED;

28          2. The Warden of USP Lewisburg or his designee shall collect payments from
                                                       1
 1               plaintiff’s prison trust account in an amount equal to twenty per cent (20%) of

 2               the preceding month’s income credited to the prisoner’s trust account and shall

 3               forward those payments to the Clerk of the Court each time the amount in the

 4               account exceeds $10.00, in accordance with 28 U.S.C. § 1915(b)(2), until a total of

 5               $350.00 has been collected and forwarded to the Clerk of the Court. The

 6               payments shall be clearly identified by the name and number assigned to this

 7               action.

 8            3. The Clerk of the Court is directed to serve a copy of this order and a copy of plaintiff’s

 9               in forma pauperis application on the Warden of USP Lewisburg, at 2400 Robert F.

10               Miller Drive, Lewisburg, PA 17837.

11            4. The Clerk of the Court is directed to serve a copy of this order on the Financial

12               Department, U.S. District Court, Eastern District of California, Sacramento Division.

13            5. Within thirty (60) days of the date of service of this order, plaintiff shall submit a

14               certified copy of his/her prison trust account statement for the six-month period

15               immediately preceding the filing of the complaint, if plaintiff has not already done so.

16
     IT IS SO ORDERED.
17

18   Dated:     January 3, 2019
                                                            UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                        2
